Citation Nr: 0200149	
Decision Date: 01/07/02    Archive Date: 01/11/02

DOCKET NO.  00-18 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for alcohol abuse as 
secondary to schizophrenia. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from March 1969 to 
September 1972.  

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action by 
the Department of Veterans Affairs (hereinafter VA) Regional 
Office in New Orleans, Louisiana, (hereinafter RO).  In March 
2000, the Board remanded the issues of entitlement to service 
connection for alcohol abuse and a temporary total rating 
pursuant to 38 C.F.R. § 4.29 for the period from September 
28, 1993, to October 28, 1993.  Following the remand, a 
January 2001 rating decision granted a temporary total rating 
under 38 C.F.R. § 4.29 for the period beginning on September 
28, 1993, and ending on November 1, 1993.  Accordingly, the 
second issue addressed in the March 2000 remand is no longer 
before the Board.

In its March 2000 decision, the Board granted an increased 
rating for schizophrenia, assigning a 70 percent evaluation 
and finding that the criteria for a 100 percent evaluation 
were not met.  A rating action in July 2000 implemented the 
award of a 70 percent evaluation, effective in July 1992.  
The record does not show that the veteran is requesting a 
total schedular rating for schizophrenia, but, rather, is 
requesting an earlier effective date for a total rating based 
on individual unemployability which was made effective in 
August 2000 by a rating decision in January 2001.  This issue 
is the subject of the remand decision that follows.

The representative also indicated in his February 2001 
statement that, in light of the fact that the Veterans Claims 
Assistance Act of 2000 (hereinafter VCAA) eliminated the 
concept of "well-grounded" claims, the issues found to be 
not well-grounded by the Board in its March 2000 decision 
should be referred to the RO for adjudication consistent with 
the VCAA.  Accordingly, the RO is directed to adjudicate 
claims for service connection for a seizure disorder, an eye 
disability and a leg disability under the provisions of the 
VCAA and all other relevant legal criteria.   

As for the issue of entitlement to service connection for 
alcohol abuse secondary to schizophrenia, the Board has 
imposed a temporary stay on adjudication of these claims 
until final review is completed by the United States Court of 
Appeals for the Federal Circuit with respect to its decision 
issued on February 2, 2001, in Allen v. Principi, 237 F.3d 
1368 (Fed. Cir. 2001).  When the Federal Circuit has 
completed its review of all actions and rehearing requests 
filed in that case and the decision becomes final, the Board 
will lift the stay and begin to adjudicate these issues, 
including the issue specifically raised in this particular 
case.

In addition, the argument presented by the veteran's 
representative in a statement dated in February 2001 was that 
service connected disability resulting from schizophrenia 
should include alcohol abuse, and that when the disability 
resulting from alcohol abuse was included, the criteria for a 
rating of 100 percent rating effective from July 1992 for 
schizophrenia were met.  The Board finds this issue to be 
"inextricably intertwined" with the issue of service 
connection for alcohol abuse.  Harris v Derwinski, 1 Vet. 
App. 80 (1991).  Adjudication of this issue must thus be 
deferred until the stay on the adjudication of claims for 
service connection for alcohol abuse is lifted.  

The veteran's accredited representative also argues that the 
provisions of 38 C.F.R. § 4.16(c) were in effect at the time 
the schedular evaluation of 70 percent was awarded and, had 
this regulation been properly applied, a 100 percent 
evaluation would have been awarded.  Insofar as the 
accredited representative may wish to claim clear and 
unmistakable error in the Board decision awarding the 70 
percent evaluation, he is referred to the provisions of 
38 C.F.R. §§ 20.1403 and 1404 (2001).


REMAND

The RO granted a total disability rating for compensation 
based on individual unemployability effective from August 14, 
2000, in a January 2001 rating decision.  In an October 2001 
presentation to the Board, the veteran's representative 
expressed disagreement with effective date chosen for the 
grant of a total disability rating for compensation based on 
individual unemployability.  Accordingly, the Board concludes 
that a notice of disagreement with respect to the effective 
date assigned for the grant of a total disability rating for 
compensation based on individual unemployability has been 
submitted.  The U.S. Court of Appeals for Veterans Claims 
(hereinafter Court) held in Manlincon v. West, 12 Vet. App. 
238 (1999), that, when a notice of disagreement is filed, the 
Board should remand, rather than refer, the issue to the RO 
for the issuance of a statement of the case.  See Manlincon 
v. West, 12 Vet. App. 238 (1999).  Consequently, the Board 
will remand the issue of entitlement to an effective date 
earlier than August 14, 2000, for a total disability rating 
for compensation based on individual unemployability to the 
RO for the issuance of a statement of the case on that issue, 
which reflects its proper procedural status as noted herein.  
See 38 U.S.C.A. § 7105(d)(1).  In addition, this remand will 
afford the RO the opportunity to adjudicate this claim under 
the provisions of the VCAA in the first instance so as to 
avoid any potential prejudice to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

Accordingly, this case is REMANDED for the following:

The RO should, to the extent the claim is 
not granted in full, issue a statement of 
the case with respect to the issue of 
entitlement to an earlier effective date 
than August 14, 2000, for a total 
disability rating for compensation based 
on individual unemployability.  In 
addition, the RO must review the claims 
file and ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) with respect to this issue are 
fully complied with and satisfied.  The 
veteran and his representative are hereby 
notified that following the statement of 
the case concerning this issue, he must 
perfect a timely substantive appeal if he 
desires appellate review of this issue by 
the Board. 

If and only if an appeal is perfected, the case then should 
be returned to the Board.  The Board intimates no opinion as 
to the ultimate outcome of this case.  The veteran need take 
no action unless otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).





